—Proceeding pursu*844ant to CPLR article 78 in the nature of prohibition, inter alia, to preclude the respondents from prosecuting the petitioner in a criminal proceeding entitled People v Cannon in the Supreme Court, Queens County, under Indictment No. 12246/96. Application by the petitioner for leave to prosecute the proceeding as a poor person.
Ordered that the application for leave to prosecute the proceeding as a poor person is granted; and it is farther,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or .threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). The petitioner has failed to demonstrate a clear legal right to the relief sought. O’Brien, J. P., Sullivan, Pizzuto and Krausman, JJ., concur.